 

| LERK'S OFFICE-U.S. DISTRI! we"
Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Bage 1 ORTABIRERONMS

aN

 

AO 106 (Rev. 01/09) Application fora Search Warrant i i 4 9090
UNITED STATES DISTRICT COURT sung, oud LEY. CLERK
for the BY: .
Wester District of Virginia DEPUTY CLERK
In the Matter of the Search of )
(Briefly describe the property to be searched ) .

or identify the person by name and address) ) Case No. | . "2 C) WM } 4 Ly
VERIZON WIRELESS )
RE: TARGET # 276-685-7473 )
)

APPLICATION FOR A SEARCH WARRANT

I, a federal Jaw enforcement officer or an attomey for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Western District of Virginia (identify the person or describe property to
be searched and give its location): Cellular telephone number (276) 685-7473 stored on premises controlled by Verizon
Wireless, as more fully described in Attachment A (to be searched from the date of
execution of the search warrant for a period not to exceed 30 days).

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
Property to be seized). See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
A evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
C1] property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 21 _US.C. § 846/841(a)(1)_, and the application is based on these
facts: and/or 841(a)(1)
See Affidavit in Support of an Application for a Search Warrant. | certify that the information likely to be obtained
is relevant to an ongoing criminal investigation being conducted by the DEA.
@ Continued on the attached sheet.

of Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature ,

Brian Snedeker, Special Agent
Printed name and title

Date: mw) bso ; [nhl hiacl, Ve

Judge's signature C ]

City and state: Abingdon, Virginia Pamela Meade Sargent, USMJ

Printed name and title
 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 2of13 Pageid#: 4

ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number 276-685-7473 (the “Target Cell Phone”),
whose wireless service provider (or parent wireless service provider) is Verizon Wireless, a

company headquartered 180 Washington Valley Road, Bedminster, NJ 07921.

2. Information about the location of the Target Cell Phone that is within the possession,

custody, or control of Verizon Wireless.

 
 

Case 1:20-mj-00094-PMS Document3 Filed 07/01/20 Page 3of13 Pageid#: 5

ATTACHMENT B

Particular Things to be Seized

All information about the location of the Target Cell Phone described in Attachment
A for a period of thirty days, during all times of day and night. “Information about the
location of the Target Cell Phone” includes all available E-911 Phase II data, GPS data,
latitude-longitude data, and other precise location information, as well as all data about
which “cell towers” (i.e., antenna towers covering specific geographic areas) and “sectors”
(i.e., faces of the towers) received a radio signal from the cellular telephone described in
Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of Verizon Wireless,
Verizon Wireless is required to disclose the Location Information to the government. In
addition, Verizon Wireless must furnish the government all information, facilities, and
technical assistance necessary to accomplish the collection of the Location Information
unobtrusively and with a minimum of interference with Verizon Wireless services,
including by initiating a signal to determine the location of the Target Cell Phone on
Verizon Wireless network or with such other reference points as may be reasonably
available, and at such intervals and times directed by the government. The government
shall compensate Verizon Wireless for reasonable expenses incurred in furnishing such
facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving
this warrant, the Court finds reasonable necessity for the seizure of the Location

Information. See 18 U.S.C. § 3103a(b)(2).
Case 1:20-mj-00094-PMS Document3 Filed 07/01/20 Page 4of13 Pageid#: 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ABINGDON

IN THE MATTER OF THE SEARCH
OF THE CELLULAR TELEPHONE

 

 

ASSIGNED CALL NUMBER 276-
C - 1:20-MI-
685-7473 ATTACHED TO VERIZON ase No, 1:20-MJ-_
WIRELESS Filed Under Seal
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT
I, Special Agent Brian Snedeker, being first duly sworn, hereby depose and state

as follows:

INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the cellular telephone assigned call number 276-685-7473 (hereinafter referred to as
“Target Cell Phone”), whose service provider (or parent service provider as the service may
have been established through a wireless service reseller) is Verizon Wireless, a wireless
telephone service provider headquartered at 180 Washington Valley Road, Bedminster, NJ
07921. Through a narcotics investigation, it has been discovered that the Target Cell Phone is
a cellular telephone being used by JAYSON FIRESTONE. The Target Cell Phone is
described herein and in Attachment A, and the location information to be seized is described

herein and in Attachment B.
 

 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 5of13 Pageid#: 7

2. 1am a Special Agent with the Drug Enforcement Administration (DEA) and have

been so employed for approximately (29) years. During my employment I have

received comprehensive classroom training from the Drug Enforcement Administration in
specialized narcotic investigative matters including but not limited to drug interdiction, drug
detection, money laundering techniques and schemes, smuggling, and the investigation of
individuals and organizations involving the smuggling, cultivation, manufacturing, and illicit
trafficking of controlled substances and controlled substance precursors. During my
employment as a Special Agent with the Drug Enforcement Administration, I have participated
in the investigations and subsequent arrests of hundreds of individuals involved with the
trafficking of methamphetamine (a Schedule II controlled substance). To successfully conduct
these investigations, I (along with other federal, state, and local officers involved in said
investigations) have utilized a variety of investigative techniques and resources including
physical and electronic surveillance as well as various types of sources of information
including informants/cooperating individuals. Through these investigations, my training and
experience, and conversations with other experienced Special Agents and law enforcement
personnel, I have become familiar with the methods used by traffickers to smuggle, safeguard,
and distribute methamphetamine and collect and launder related proceeds. I am aware of the
sophisticated tactics they routinely use to attempt to thwart any investigation of their
methamphetamine trafficking activities and organizations. My knowledge of these tactics,
which include the utilization of numerous different cellular telephones (often unregistered or
listed in other persons’ names), counter surveillance, elaborately planned distribution schemes
tied to legitimate businesses, false or fictitious identities, and coded communications and

conversations, has been particularly useful and relevant to this investigation. The facts in this
 

 

Case 1:20-mj-00094-PMS Document3 Filed 07/01/20 Page 6of13 Pageid#: 8

affidavit come from my personal observations, my training and experience, information
obtained from other special agents and law enforcement/probation officers, and information
from individual(s) involved with methamphetamine trafficking. Any reference to the gender of
any unnamed person within this affidavit does not necessarily reflect the true gender of said
person. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

3. Based on the facts set forth in this affidavit, I submit there is probable cause to believe
that violations of 21 U.S.C. §841(a)(1), distribution and possession with the intent to distribute
methamphetamine, a Schedule II controlled substance; 21 U.S.C. §846, conspiracy to distribute
and to possess with intent to distribute methamphetamine, a Schedule II controlled substance;
and 21 U.S.C. §843(b), use of a communication facility to commit or facilitate the commission
of a Title 21, United States Code, felony offense, have been committed, are being committed,
and will be committed by JAYSON FIRESTONE, and others known and unknown. There is
also probable cause to believe that the location information described in Attachment B will
constitute evidence of these criminal violations, lead to the identification of individuals who
are engaged in the commission of these offenses, and assist law enforcement in positively
identifying JAYSON FIRESTONE’s location when he is within the Western District of
Virginia so that a 4" Amendment waiver search may be performed upon JAYSON
FIRESTONE (JAYSON FIRESTONE is currently on state supervised probation and subject to
search by law enforcement and probation officers) for the purpose of identifying and seizing

documentary evidence and distribution paraphemalia/equipment related to these offenses.
 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 7of13 Pageid#: 9

PROBABLE CAUSE

4. This affidavit is intended to show that there is sufficient probable cause for the
requested search warrant and does not purport to set forth all of my knowledge of this matter.
The facts set forth in this affidavit are known to me as a result of my investigation of JAYSON

FIRESTONE and information provided to me by other law enforcement/probation officers.

5. During October 2019, law enforcement performed a 4" Amendment waiver search of
JAYSON FIRESTONE at his residence located within the Western District of Virginia. Asa
result of the search, approximately $500 United States Currency (USC) was found on
JAYSON FIRESTONE’s person and a plastic bag containing a white crystalline substance was
located under the sink in the bathroom nearest JAYSON FIRESTONE’s bedroom (JAYSON
FIRESTONE lived in a home with his mother). The crystalline substance was chemically
field tested by officers with positive results for methamphetamine. Digital scales were also
found inside a motor vehicle (parked on the premises) that JAYSON FIRESTONE was known
to routinely operate. After having been Mirandized, JAYSON FIRESTONE admitted being a
multi-ounce methamphetamine trafficker who made a weekly profit of between $1,000 -

$2500,

6, On June 23, 2020, law enforcement officers performed a 4 Amendment waiver search
at JAYSON FIRESTONE’s current residence within the Western District of Virginia.
JAYSON FIRESTONE was not present when the search was conducted. As a result of the
search, numerous items were seized including multiple plastic containers containing a
crystalline and/or white substance/residue. Other items seized included Western Union wire

(cash) transfer receipts. Two of the Western Union wire transfer receipts were dated June 21,
 

 

 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 8of13 Pageid#: 10

2020 and both listed the sender as JAYSON FIRESTONE with the recipient designated as an
individual (hereafter referred to as “TRAFFICKER A”) in Georgia (the money was to be

picked up by TRAFFICKER A in Georgia). One of the wire transfers was for $3,500 and the
other was for $4,000. One of the receipts listed the Target Cell Phone along with JAYSON

FIRESTONE’s name under the section listed as “Sender/Remitente”.

7. During June 2020, a reliable confidential source (hereafter referred to as “CS”) advised
law enforcement that JAYSON FIRESTONE is a methamphetamine trafficker who uses
TRAFFICKER A as his source of supply. The CS further advised that TRAFFICKER A
obtains methamphetamine in Georgia. The CS has provided information and assistance to law

enforcement that led to the seizure of more than (2) pounds of methamphetamine during 2020.

8, A review by this affiant of TRAFFICKER A’s criminal history revealed the following
(not all inclusive):
¢ 2011 - conviction for possession of methamphetamine

¢ 2012 — conviction for possession of methamphetamine

2014 — convictions for trafficking in methamphetamine, possession of
methamphetamine, and principal to manufacture of methamphetamine
* 2019 — conviction for possession of methamphetamine (within the Western

District of Virginia)

9. JAYSON FIRESTONBP’s state probation officer has advised this affiant that
FIRESTONE called from the Target Cell Phone on June 24, 2020 and left a message for the

probation officer.
 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 9of13 Pageid#: 11

10, Based on my training, experience, and knowledge of this case, I am aware that drug
traffickers possess and utilize a cellular or multiple cellular telephones to conduct drug
trafficking related business. Drug traffickers use cell phones to communicate through voice
calls, text messages and smart phone messaging applications, Your affiant is also aware that
drug traffickers routinely travel for the purposes of acquiring, transporting, and distributing
drugs as well as collecting related drug proceeds, and they often utilize their cell phones by
accessing map applications to locate meeting places and to communicate with suppliers and

customers while enroute to meeting locations.

11. _In addition, there is probable cause to believe that the location of the Target Cell

Phone will constitute evidence of the offenses fisted in Paragraph 3. Identifying the location
of the Target Cell Phone will assist in revealing locations from which JAYSON FIRESTONE
is obtaining methamphetamine and then maintaining and/or redistributing the
methamphetamine within the Western District of Virginia. It may also reveal locations that
may be serving as stash houses or transshipment points for bulk methamphetamine as well as
locations at which JAYSON FIRESTONE is collecting methamphetamine proceeds from his -
sub-distributors/customers. JAYSON FIRESTONE would be a difficult target in reference to
routine surveillance as law enforcement has been made aware that he drives motor vehicles
registered to other persons and he has been using various hotels/motels within the Western
District of Virginia. The use of GPS information obtained from the Target Cell Phone would
assist law enforcement in the safe and discreet surveillance of JAYSON FIRESTONE as he
meets his methamphetamine source(s) of supply and sub-distributors/customers, and assist in
identifying JAYSON FIRESTONE’s location when he is within the Western District of

Virginia so that law enforcement may have the opportunity to perform a 4h Amendment
 

Case 1:20-mj-00094-PMS Document 3- Filed 07/01/20 Page 100f13 Pageid#: 12

waiver search of JAYSON FIRSTONE’s person for the purpose of identifying and seizing
documentary evidence and distribution paraphernalia/equipment related to the distribution of

methamphetamine and/or conspiracy to distribute methamphetamine.

12. __‘_In my training and experience, I have learned that Verizon Wireless is a company that
provides cellular telephone access to the general public. I also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate at least
two kinds of information about the locations of the cellular telephones to which they provide
service: (1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2)
cell-site data, also known as “tower/face information” or cell tower/sector records. E-911

Phase II data provides relatively precise location information about the cellular telephone itself,
either via GPS tracking technology built into the phone or by triangulating on the device’s
signal using data from several of the provider’s cell towers. Cell-site data identifies the “cell
towers” (i.e., antenna towers covering specific geographic areas) that received a radio signal
from the cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to which
the telephone connected. These towers are often a half-mile or more apart, even in urban areas,
and can be 10 or more miles apart in rural areas, Furthermore, the tower closest to a wireless
device does not necessarily serve every call made to or from that device. Accordingly, cell-site

data is typically less precise than E-911 Phase II data.

13. Based on my training and experience, I know that Verizon Wireless can collect
E-911 Phase II data about the location of the Target Cell Phone, including by initiating
a signal to determine the location of the Target Cell Phone on Verizon Wireless

network or with such other reference points as may be reasonably available.
 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 11of13 Pageid#: 13

14. Based on my training and experience, I know that Verizon Wireless can collect

cell-site data about the Target Cell Phone.
AUTHORIZATION REQUEST

15. Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

16. 1 further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(6)(3), that the Court authorize the officer executing the warrant to delay notice
until 30 days after the collection authorized by the warrant has been completed. There is
reasonable cause to believe that providing immediate notification of the warrant may have an
adverse result, as defined in 18 U.S.C. § 2705. Providing imniediate notice to the subscriber or
user of the Target Cell Phone would seriously jeopardize the ongoing investigation, as such a
disclosure would give that person an opportunity to destroy evidence, change patterns of
behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As
further specified in Attachment B, which is incorporated into the warrant, the proposed search
warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).
Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic
communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,
there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

17. I further request that the Court direct Verizon Wireless to disclose to the government

any information described in Attachment B that is within the possession, custody, or control of
 

 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 12o0f13 Pageid#: 14

Verizon Wireless. I also request that the Court direct Verizon Wireless to furnish the
government all information, facilities, and technical assistance necessary to accomplish the
collection of the information described in Attachment B unobtrusively and with a minimum of
interference with Verizon Wireless services, including by initiating a signal to determine the
location of the Target Cell Phone on Verizon Wireless network or with such other reference
points as may be reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate Verizon Wireless for reasonable

expenses incurred in furnishing such facilities or assistance.

18. I further request that the Court authorize execution of the warrant at any time of day
or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

19. _ further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good ae to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Brian Snedeker

Special Agent
Drug Enforcement Administration

Se
 

 

Case 1:20-mj-00094-PMS Document 3 Filed 07/01/20 Page 13o0f13 Pageid#: 15

de hanieel
hed and sworn to before me‘on July , 2020

onorable Pamela Meade Sargent
UNITED STATES MAGISTRATE JUDG

  
     

Reviewed by:

Roy F, Evans 07/01/2020
Special Assistant United States Attorney Date

10

 
